Citation Nr: 0127480	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for idiopathic angioedema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from September 
1990 to July 1991, including service in Southwest Asia during 
Operation Desert Shield/Storm.  She subsequently continued as 
a member of the Army Reserves, during which time she had 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the appellant's claim of entitlement to service 
connection for idiopathic angioedema.  In January 2001, the 
Board remanded the case to the RO for additional development; 
the RO has now returned the case to the Board for appellate 
review.

In September 2001, the appellant submitted a medical opinion 
from an allergist who had treated her claimed condition.  She 
also submitted a written waiver of consideration of 
additional evidence by the RO.  See 38 C.F.R. §§ 19.37, 
20.1304.  However, in light of the remand below, the RO will 
have the opportunity to review this evidence.

The Board notes that the RO denied the appellant's claims for 
service connection for gastroesophageal reflux disease (GERD) 
and sinusitis/rhinitis/hay fever, as well as her claim for an 
increased evaluation for the right knee disability in a 
rating decision dated in March 2001.  Because the appellant 
has apparently neither initiated nor completed the procedural 
steps necessary for an appeal of any of these issues, and 
because she has until April 2002 to do so, the Board has not 
included them in its consideration of the matter on appeal.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service or active duty for training (ACDUTRA).  38 U.S.C.A. 
§§ 101, 106, 1110, 1131.  Service connection may be granted 
for injury incurred in or aggravated by INACDUTRA.  The Board 
notes that the appellant has claimed that the initial 
occurrence of her idiopathic angioedema happened while she 
was on ACDUTRA in September 1992.

The evidence of record includes a written statement, dated in 
September 2001, from the appellant's private allergist 
indicating that he had been treating the appellant for the 
previous four years for recurrent angioedema.  The doctor 
also stated that he had reviewed the appellant's service 
medical records dated in September 1992, and that he had 
concluded that the symptoms she demonstrated at that time 
were compatible with the type of lesions she had subsequently 
demonstrated while under his care.

The Board notes that this letter is the only evidence of 
record concerning the years of treatment the appellant 
received from this doctor for her chronic angioedema.  The RO 
should obtain these records and associate them with the 
claims file.

No VA doctor has reviewed the evidence of record and offered 
an opinion on whether or not the appellant's diagnosed 
chronic angioedema had its onset during her September 1992 
ACDUTRA.  Nor has any opinion been rendered on the question 
of whether there is an etiologic link between the currently 
diagnosed angioedema and the appellant's September 1992 
ACDUTRA.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain adequately identified relevant 
records (including private records).  In the case of a claim 
for disability compensation, the Secretary is supposed to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.

Based on the medical evidence of record and the medical 
opinion from the appellant's treating allergist, the 
requirements for scheduling an examination have now been met 
in this instance because the record contains competent 
evidence that the claimant has a current disability diagnosed 
as chronic angioedema that has been possibly related to the 
symptoms she exhibited during her September 1992 period of 
ACDUTRA.  See 38 U.S.C.A. § 5104A(d); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(4)).

Lastly, the Board notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

As a basis for considering the claim for service connection 
for idiopathic angioedema on its merits, the evidence 
contained in the claims file is inadequate.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Hence, the Board requests further development.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility, private doctor and/or 
hospital identified in the evidence or 
record or by the appellant.  In 
particular, all of the records from Dr. 
Bonner and Dr. Lee should be obtained.  
The appellant should provide assistance 
as needed to obtain these records which 
should be associated with the claims 
file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) is fully complied with 
and satisfied.

3.  After the above development has been 
completed, and whether or not records are 
received which are pertinent, the RO 
should schedule appellant for an 
appropriate examination to determine the 
etiology of her currently diagnosed 
chronic idiopathic angioedema.  All 
indicated tests and studies should be 
accomplished.  The claims file should be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should adequately summarize the relevant 
medical history and clinical findings, 
and provide detailed reasons for all 
medical conclusions.

The examiner should describe the nature 
and severity of all skin pathology.  The 
size, shape, color, and extent of any 
lesions, whether rashes, urticaria, or 
angioedema, if any, should be recorded.  
The examiner should opine, with degree of 
probability expressed, as to the etiology 
of any currently manifested skin 
disorders.  This should include an 
opinion regarding whether appellant's 
angioedema, if any, is causally or 
etiologically related to military service 
or some other cause or causes.  The 
examiner should state whether there is 
any evidence that any current angioedema 
is related to any signs or symptoms the 
appellant experienced during service or 
during her September 1992 period of 
ACDUTRA.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


